TORRUELLA, Circuit Judge
(in additional concurrence).
Although I shared equally with my colleagues in analyzing the law and determining the outcome of these cases, I find it appropriate to set forth some additional observations in light of the circumstances surrounding these appeals.
Although, as expressed in our panel opinion, our circuit precedents in Griffin, Barreto Pérez, and Bonas finally decide the issue that the district court should not have intervened in this case, I wish to point out that this conclusion is based on the particular facts of this case, which makes Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000), inapplicable. The present circumstances do not support a justiciable federal vote-dilution claim by *19voters who east ballots that were clearly valid under rules changed after the election. See Bush, 531 U.S. at 106-107, 121 S.Ct. 525 (criticizing as inconsistent with equal protection Miami-Dade County’s alteration, during recount, between 1990 rules for ballot validity and new, ad hoc rules). What happened here was not a change in Puerto Rico’s established rules with regard to three-mark split vote ballots, but rather a clarification of the status of the ballots, whose validity or invalidity had not before been clearly established as a matter of Puerto Rico election policy.
More important in my opinion, the preeminent truth to be gleaned from the Bush opinion is that the United States is, first and foremost, a nation of laws and that the meaning of these laws is interpreted by the courts, whose rulings become the Law of the Land. Thus, notwithstanding the unprecedented nature of the Bush v. Gore decision, issued in the face of a very divided nation, its binding finality was accepted by the citizenry as a whole, irrespective of individual or collective disagreement with its outcome. • Although undoubtedly there was- much dissonance, as there may well presently be in Puerto Rico, the nation turned a figurative page and acquiesced. This response reflected our nation’s longstanding recognition that:
Compliance with decisions of [the judiciary], as the constitutional organ [interpreting] the supreme Law of the Land, has often, throughout our history, depended on active support by state and local authorities. It presupposes such support.
Cooper v. Aaron, 358 U.S. 1, 26, 78 S.Ct. 1401, 3 L.Ed.2d 5 (1958) (Frankfurter, J., concurring).
Indeed, the basic principle articulated by Justice Frankfurter in Cooper is so foundational to our political system that it is literally set in stone on the very walls of this federal courthouse: “[T]he responsibility of those who exercise power in a democratic government-is not to reflect inflamed public feeling but to help form its understanding....” Id. I urge the People of Puerto Rico, and the parties in these appeals, to remember these words as they .stand at this important crossroads in our shared history as a society joined by our respect for democratic values, underpinned by the rule of law. For, as Justice Frankfurter so ably stated:
[F]rom their own experience and their deep reading in history, the Founders knew that Law alone saves a society from being rent by internecine strife or ruled by mere brute power however disguised .... The duty to abstain from resistance to “the supreme Law of the Land” ... as declared by the organ of our Government for ascertaining it, does not require immediate approval of it nor does it deny the 'right of dissent. Criticism need not be stilled. [However] active obstruction or defiance is barred....
Id. at 23-25, 78 S.Ct. 1401.
As important as the outcome of this election may presently be, there are more fundamental issues at stake.